Citation Nr: 0024630	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 40 percent for 
residuals of lumbosacral strain with intermittent 
radiculopathy, to include consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The February 1998, June 1998, and May 1999 rating decisions 
denied service connection for PTSD.  The February 1998 rating 
decision increased the evaluation to 20 percent for 
lumbosacral strain with intermittent radiculopathy; the May 
1999 decision increased the evaluation to 40 percent; and the 
March 2000 decision continued a 40 percent evaluation.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in September 
1993 and notified the veteran of that decision by letter 
dated September 28, 1993; he did not appeal.  

2.  Evidence received since the September 1993 rating 
decision includes a current diagnosis of PTSD.  

3.  The medical evidence does not include a nexus opinion 
relating a current diagnosis of PTSD to active service.  

4.  The medical evidence does not include a diagnosis of 
intervertebral disc syndrome, and there is no evidence of 
absent knee jerk or other neurological findings appropriate 
to the site of a diseased disc.  

5.  The evidence does not show that a service-connected 
disability markedly interferes with employment or causes 
frequent hospitalizations.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision became final because 
the RO notified the veteran of that decision by letter dated 
September 28, 1993, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

2.  The evidence received since the September 1993 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

3.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.304(f), 3.307, 3.309 (1999).  

4.  The criteria are not met for a rating in excess of 40 
percent for lumbosacral strain with intermittent 
radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293,and 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen
the claim of entitlement to service connection for PTSD

Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for such purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current PSTD disability.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).  


Analysis

The September 1993 rating decision became final because the 
veteran did not file a timely notice of disagreement.  The 
veteran was notified of the rating decision on September 28, 
1993, and he did not file a notice of disagreement within the 
prescribed time limit.  

The veteran presented new evidence that was not in the record 
at the time of the September 1993 rating decision: 1) an 
October 1993 social work report that included a diagnosis of 
PTSD; 2) sworn testimony from the February 1999 hearing; and 
3) lay statements since September 1993 that alleged in-
service stressors.  

The October 1993 social work report stated that the veteran 
reported a difficult childhood in which he was abused and 
placed in foster care.  The social worker opined that the 
veteran suffered from delayed PTSD, a mixed personality 
disorder with borderline and antisocial traits, and alcohol 
and marijuana dependence by history.  The veteran's February 
1999 testimony and the July 1999 and August 2000 lay 
statements alleged that severe physical and psychological 
abuse by the veteran's parents rendered him emotionally 
fragile prior to service and that screaming and weapons noise 
and being ordered back to duty against medical advice in 
service aggravated or caused a mental disorder.  The 
veteran's January 1999 statement alleged that the stress of 
injuring his back in service caused PTSD.  

The new evidence is material because it helps to explain the 
nature and duration of the veteran's current PTSD disability.  
The claim must be reopened because the new and material 
evidence, in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The veteran met the first and second requirements for a well 
grounded claim because the October 1993 social work report 
stated a diagnosis of a current PTSD disability and the 
veteran provided lay evidence, presumed to be credible for 
such purposes, of in-service stressors.  Testimony and lay 
statements contended that the back injury and verbal abuse, 
weapons noise, and inappropriate orders in service aggravated 
or caused PTSD.  

The claim of entitlement to service connection for PTSD is 
not well grounded because the medical evidence did not 
include a nexus opinion relating a current diagnosis of PTSD 
to active service.  Although the veteran and his 
representative alleged that active service aggravated a 
fragile emotional condition, they are lay persons who are not 
competent to diagnose the cause of a disability.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the claim of entitlement to service 
connection for PTSD must be denied.  

Although the Board decided the claim on grounds different 
from that of the RO, which constructively reopened the claim 
without analyzing whether the evidence since September 1993 
was new and material, the veteran has not been prejudiced by 
the decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The VA cannot assist in any further development of the claim 
for service connection for PTSD because it is not well 
grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 Vet. 
App. 205 (1999).  


Entitlement to a rating in excess of 40 percent for residuals 
of lumbosacral strain with radiculopathy

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Severe limitation of motion is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

Severe intervertebral disc syndrome with recurring attacks 
and intermittent relief is rated at 40 percent.  
Intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

A 40 percent rating is assigned when lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his disability had increased in 
severity.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 40 percent is not available under the 
criteria of Diagnostic Codes 5292 and 5295.  

A rating higher than 40 percent is not warranted under the 
criteria of Diagnostic Code 5293.  The evidence did not 
include a diagnosis of intervertebral disc syndrome.  
38 C.F.R. § 4.20 provides that it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  However, even 
considering the criteria under Diagnostic Code 5293 on an 
analogous basis, the criteria for a higher rating are not 
met.  Although the March 1999 VA diagnosis included 
occasional radiculopathy down the left leg, there was no 
sciatic notch tenderness in March 1999, and the lower 
extremities were within normal limits in February 2000.  
Although the veteran had pain on range of motion and muscle 
spasms to L4 in February 2000, there was no evidence of 
absent knee jerk or other neurological findings appropriate 
to the site of a diseased disc.  The veteran obtained at 
least intermittent relief from back pain because he indicated 
to the February 2000 examiner that he took only Advil as 
needed and that he sought no other treatment.  Accordingly, a 
rating higher than 40 percent is not warranted under the 
criteria of Diagnostic Code 5293.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the criteria of Diagnostic Code 5295, the veteran has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(1999).  The RO determined that referral 
for consideration of an extraschedular evaluation was not 
warranted as the evidence did not show that the service-
connected disability markedly interfered with employment or 
caused frequent hospitalizations.  

Lumbosacral strain did not cause the veteran's many short-
lived jobs to end.  Instead, the January 1998, January 1999, 
and March 1999 statements alleged that he quit a crane 
operator job after 3 months and a postal job after two days 
due to stress.  He was fired from a cab driving job after two 
days because he got a traffic ticket and crashed the cab.  A 
November 1999 statement from the veteran's former employer 
alleged that he walked off a full-time job as an assembly 
finisher after only 7 weeks.  The veteran alleged that he 
moved furniture for 30 hours per week for over 20 years, and 
his October 1999 application alleged that he had earned 
$3,000-$4,000 per month while working 13 months as a salesman 
in 1997-1998.  Accordingly, an extraschedular rating is not 
warranted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
entitlement to service connection is denied.  


Entitlement to a rating in excess of 40 percent for residuals 
of lumbosacral strain with intermittent radiculopathy is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

